     Case 1:20-cv-00189-GNS Document 13 Filed 12/17/20 Page 1 of 5 PageID #: 35




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION

CHUCK FUQUA AND                                                                        PLAINTIFFS
DALTON PEDIGO

v.                                                      CIVIL ACTION NO. 1:20-CV-P189-GNS

STEPHEN HARMON                                                                         DEFENDANT

                                    MEMORANDUM OPINION

         This is a pro se civil-rights action brought by two prisoners pursuant to 42 U.S.C. § 1983.

The Court has granted Plaintiffs Chuck Fuqua and Dalton Pedigo leave to proceed in forma

pauperis. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the

reasons set forth below, this action will be dismissed.

                                 I. SUMMARY OF COMPLAINT

         Plaintiffs are incarcerated at the Warren County Regional Jail (WCRJ). They bring this

action against WCRJ Jailer Stephen Harmon in both his official and individual capacities.

         Plaintiffs’ allegations are as follows:

         501 KAR 3:050
         Currently the overcrowding constitutes a violation of the Kentucky Jail Standards
         seven day waiver of restriction according to 501 KAR 3:050 dering
         overcrowding. The Jail may request a waiver but they may not exceed 4 within
         any 60 day period. As it stands, this is a (Eighth Amendment) violation and legal
         action is in order. Because I am in a 8 man cell that currently has 18 people and 1
         toilet. Policy also states there is to be 10 people per toilet. That has not happened
         in the 10 months that I’ve been here. This is a clear violation of policy and law.

         Plaintiffs seek various forms of injunctive relief such as being transferred to a state

prison, release on parole, “Funds for Jail,” and/or be “provide[d] healthy living space.”

                                      II. LEGAL STANDARD

         When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any
  Case 1:20-cv-00189-GNS Document 13 Filed 12/17/20 Page 2 of 5 PageID #: 36




portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a



                                                    2
 Case 1:20-cv-00189-GNS Document 13 Filed 12/17/20 Page 3 of 5 PageID #: 37




claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

       “[P]rison officials must ensure that inmates receive adequate food, clothing, shelter, and

medical care, and must ‘take reasonable measures to guarantee the safety of the inmates.’”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)). However, “[n]ot every unpleasant experience a prisoner might endure while

incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987). “Extreme deprivations are

required to make out a conditions-of-confinement claim” under the Eighth Amendment. Hudson

v. McMillian, 503 U.S. 1, 9 (1992). An Eighth Amendment claim has both an objective and




                                                  3
 Case 1:20-cv-00189-GNS Document 13 Filed 12/17/20 Page 4 of 5 PageID #: 38




subjective component: (1) a sufficiently grave deprivation of a basic human need; and (2) a

sufficiently culpable state of mind. Wilson v. Seiter, 501 U.S. 294, 298 (1991).

       “[O]vercrowding is not, in itself, a constitutional violation.” Agramonte v. Shartle,

491 F. App’x 557, 560 (6th Cir. 2012). To allege extreme deprivation to support a viable prison-

overcrowding claim, an inmate must allege that the overcrowding results in “deprivations

denying ‘the minimal civilized measure of life’s necessities.’” Wilson v. Seiter, 501 U.S. at 298.

The instant complaint fails to allege conditions rising to the level of an Eighth Amendment

violation. See Agramonte v. Shartle, 491 F. App’x at 559-60 (holding that plaintiff’s

allegations that the number of toilets, showers, wash basins, and showers had not increased with

the increased population, that there were lines to use the bathrooms and showers, and that there

were no comfortable places to sit to watch television or write letters failed to state an

overcrowding claim because plaintiff failed to allege an unconstitutional denial of basic

needs); Patchette v. Nix, 952 F.2d 158, 163 (8th Cir. 1991) (finding one toilet per 24 inmates was

not unconstitutional); Bakke v. Clark Cty. Jail, No. 3:15-CV-05713-BHS, 2015 U.S. Dist. LEXIS

140663, at *7 (W.D. Wash. Oct. 15, 2015) (“Plaintiff fails to allege any specific facts showing

how the overcrowding reached a level unfit for human habitation or how it resulted in an

unconstitutional condition.”); Keeling v. Louisville Metro Corr. Dep’t, No. 314-CV-P697-DJH,

2015 U.S. Dist. LEXIS 69415, at *4-5 (W.D. Ky. May 29, 2015) (finding that plaintiff’s

allegations that the cell pods are crowded and that there was fighting over toiletries, soap,

seating, and beds are not deprivations of the minimal civilized measure of life’s necessities and,

therefore, fail to state a claim upon which relief may be granted).

       Moreover, to the extent that Plaintiffs contend that the overcrowding at WCRJ violates

Kentucky state administrative regulations, they fail to state a claim under § 1983. Stanley v.



                                                  4
  Case 1:20-cv-00189-GNS Document 13 Filed 12/17/20 Page 5 of 5 PageID #: 39




Vining, 602 F.3d 767, 769 (6th Cir. 2010) (“It has long been established that the violation of a

state statute or regulation is insufficient alone to make a claim cognizable under § 1983.”)

        Thus, because Plaintiffs’ allegations regarding overcrowding do not rise to the level of a

constitutional wrong, the Court must dismiss this action for failure to state a claim upon which

relief may be granted.

                                       IV. CONCLUSION

        For the foregoing reasons, the Court will dismiss this action by separate Order.

Date:   December 16, 2020




cc:     Plaintiffs, pro se
        Defendant
        Warren County Attorney
4416.011




                                                 5
